Is 0


         *< ^Js irj'l5^.^v
         '"II   i r i"»»|,«^   —^—




h"
fester g>^w;^ cu-vc v                .»-*- w^Tfi7r'i TiS'yi




j^ n*J ^ s* «* ^suJ~                  ^K ^


                                         l2l2» -Wc^ l>^>


                                            JOUKTnFCRIMINAI APpgUJE
                                                 jul ? s irc

                                              4b0lAco6ta,Cterfr
SHARON KELLER                                Court of Criminal Appeals                                         Abel Acosta
 PRESIDING JUDGE                                                                                                  clerk
                                                 P.O. BOX 12308, CAPITOL STATION                               512-463-1551

LAWRENCE E. MEYERS                                   AUSTIN, TEXAS 78711
CHERYL JOHNSON                                                                                               IAN R. SCHILHAB
                                                                                                             GENERAL COUNSEL
MIKE KEASLER
                                                                                                               512-463-1597
BARBARA P.   HERVEY

ELSA ALCALA
BERT RICHARDSON

KEVIN P. YEARY

DAVID NEWELL

 JUDGES




                   July 24, 2015

                   Jerry Wrighter
                   Ferguson Unit - TDC# 867010
                   12120 Savage Dr.
                   Midway, TX 75857

                   Dear Mr. Wrighter,

                   The Court of Criminal Appeals is in receipt of your letter regarding the status of your
                   case.



                   After a thorough search of our records, we find that you do not have any proceedings
                   before the Court of Criminal Appeals at this time. We suggest that you contact the
                   County of conviction for more information.

                   Further, neither the members of this Court nor its staff may give legal advice concerning
                   your case. We also suggest you contact your attorney or State Counsel for Offenders,
                   Texas Department of Criminal Justice, Institutional Division, P.O. Box 4005, Huntsville,
                   TX 77342-4005, for such advice.



                   Sincerely,



                   Abel Acosta
                   Clerk




                            Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                 website: www.txcourts.gov/cca